DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
This action is responsive to communications through the applicant’s application filed on 12/20/2018.

	
Information Disclosure Statement
IDSs submitted 12/20/2018, 08/28/2019, 03/11/2020, 12/24/2020, 02/18/2021 considered by examiner. A signed and initialed copy is attached hereto.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claims 1-7 lack the necessary physical articles or objects to constitute a machine or a manufacture within the meaning of 35 USC 101. They are clearly not a series of steps or acts to be a process nor are they a combination of chemical compounds to be per se.
Descriptive material can be characterized as either “functional descriptive material” or “nonfunc-tional descriptive material.”  Both types of “descriptive material” are nonstatu-tory when claimed as descriptive material per se, 33 F.3d at 1360, 31 USPQ2d at 1759. When functional descriptive material is recorded on some computer-readable medium, it becomes structurally and func-tionally interrelated to the medium and will be statu-tory in most cases since use of technology permits the function of the descriptive material to be realized. Compare In re Lowry, 32 F.3d 1579, 1583-84, 32 USPQ2d 1031, 1035 (Fed. Cir. 1994).
Merely claiming nonfunctional descriptive material, i.e., abstract ideas, stored on a computer-readable medium, in a computer, or on an electromagnetic car-rier signal, does not make it statutory. See Diehr, 450 U.S. at 185-86, 209 USPQ at 8 (noting that the claims for an algorithm in Benson were unpatentable as abstract ideas because “[t]he sole practical application of the algorithm was in connection with the program-ming of a general purpose computer.”). They can all be implemented in software alone. There is no proper computer-readable medium or hardware. Additionally, the specification describes a computer readable medium to include non-statutory transmission mediums. Accordingly, claims 1-7, are not statutory.

Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claim 2 recites a transaction message interface to facilitate a transaction in the blockchain network. The limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the human mind. That 
Claim 3 recites the limitations of function to set an initiating address of the transaction based on the input, to set an target address of the transaction based on input, to select an object for used in a transaction based on input, the limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the human mind.  That is nothing in the claim element precludes the step from practically being performed in the mind. For example, setting the addresses based on input in the context of this claim encompasses the user manually writes down, or input the addressed, selecting the object in the context of this claim encompasses the user manually picks the object.  
Claim 4 recites the limitations of setting object for use in the transaction by inputting parameter, and set transaction type, the limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the human mind.   That is nothing in the claim element precludes the step from practically being performed in the mind. For example, setting object for use in the transaction by inputting parameter, and set transaction type in the context of this claim encompasses the user manually writes down or assigns a particular thing as object, type of transaction.
Claim 5 recites the limitations of a transfer of a record, approval of a change to an object, sharing ownership of a record, and a query, the limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the human mind.  That is nothing in the claim element precludes the step 
Claim 6 recites the limitations of indicate a set of actions to be performed based on an input, the limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the human mind.  That is nothing in the claim element precludes the step from practically being performed in the mind. For example, indicating a set of actions to be performed based on an input in the context of this claim encompasses the user manually makes up any values/numbers then changes/deletes those values/numbers.  
Claim 7 recites the limitations of a set of rules based on an input rule parameter, wherein the set of actions are performed in response to the set of rules being met based on the transaction object, the limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the human mind.  That is nothing in the claim element precludes the step from practically being performed in the mind. For example, a set of rules based on an input rule parameter, using set of rules for actions in the context of this claim encompasses the user manually makes up rules to changes/deletes objects.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea. 

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the designating, mapping, setting steps amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claims are not patent eligible.
Claims 8-20 recite similar limitations as claims 1-7, and are rejected for the same reason.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Worden (US 2003/0149934) in view of Brunet et al. (US 2019/0179951).

With respect to claim 1, Worden discloses a set of interfaces for implementing a blockchain network by a multi-tenant server, wherein the set of interfaces comprise an object mapping interface, wherein the object mapping interface comprises: 
a set object function to designate a tenant object for use in the network based on an input object
(para.[0011]: different organizations have different XML based languages, [0039]: mapping two difference XML languages to a common business information model, fig. 33, and 40: [0038], [0298], [0701]-[0704]: in fig.33 & 34, on the left interface: entities/classes and attributes of the business information model, on the right interface: entities/classes and attributes of the XML language, moving hoover on the “Contact” entities on the XML language, it shows the mapping to “Invoice addresses” in the business information model, fig. 35 and para.[0709]-[0710]: mapping entity “credit card” of the business information model to selected entity of the XML language of organization, wherein the selected entity ≈ the tenant object, which is selected by user in fig.35 ≈ input object); 
a map function to map fields of the tenant object in a multi-tenant system managed by the multi-tenant server and fields of an exchange object used by the network based on an input set of field mappings
(fig. 33, and 40: [0038], [0298], [0701]-[0704]: in fig.33 & 34, on the left interface: entities/classes and attributes of the business information model, on the right interface: ; and 
a set owner function to set a tenant in the multi-tenant system as an owner of the mappings based on an input identifier
(fig. 12, para.[0435]-[0438]: the user who has access to the mapping is owner of the mappings).  
Worden discloses the network of organization systems (para.[0011]).  However, Worden does not disclose the blockchain network.
Brunet discloses the blockchain network of organization systems (fig. 1, para.[0012]).
It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine Brunet’s teachings into Worden’s teaching so that the organizations anticipate in information sharing that enables each organization provide user with optimally customized user experience based on the 
Claim 8, and 15 recite limitations that are similar to limitations in claim 1, and are rejected for the same reason.
Claim 2 is rejected for the reasons set forth hereinabove for claim 1 and furthermore teaches Worden a transaction message interface to facilitate a transaction in the network (para.[0033]: query as the transaction message).  
Brunet discloses the blockchain network (fig. 1, para.[0012]).
It would have obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine Brunet’s teachings into Worden’s teaching so that the organizations anticipate in information sharing that enables each organization provide user with optimally customized user experience based on the greater breadth of information available through the shared output as suggested by Brunet (See abstract).
Claims 9, and 16 recite limitations that are similar to limitations in claim 2, and are rejected for the same reason.
Claim 3 is rejected for the reasons set forth hereinabove for claim 2 and furthermore teaches Worden the transaction message interface comprises: an initiating address function to set an initiating address of the transaction based on an input address or identifier; a target address function to set a target address of the transaction based on an input address or identifier (fig.35 and [0709]-[0710]: entities mapping as the mapping transaction, the entity credit card of business model as initiating address, and entity of XML of organization as target address); and a set object mapping function selection function to select an object for use in a transaction based on an input mapping object (fig.35: the entity of the mapping is selected).  
Claims 10, and 17 recite limitations that are similar to limitations in claim 3, and are rejected for the same reason.
Claim 4 is rejected for the reasons set forth hereinabove for claim 3 and furthermore teaches Worden a transaction interface, wherein the transaction interface comprises: a set transaction message function to set a transaction message object, which is implemented using the transaction message interface, for use in the transaction, wherein the transaction message object is an input parameter to the set transaction message function; and a set transaction type function to set a type of the transaction from a set of transaction types (para.[0038]: set of element types).  
Claims 11, and 18 recite limitations that are similar to limitations in claim 4, and are rejected for the same reason.
Claim 5 is rejected for the reasons set forth hereinabove for claim 4 and furthermore teaches Worden the set of transaction types includes a transfer of a record, approval of a change to an object, sharing ownership of a record, and a query (para.[0175]: XML translation and query).  
Claim 12 recites limitations that are similar to limitations in claim 5, and are rejected for the same reason.
Claim 6 is rejected for the reasons set forth hereinabove for claim 5 and furthermore teaches Worden a contract interface, wherein the contract interface comprises: an action function to indicate a set of actions to be performed based on a transaction object input parameter (para.[0038]: set of element types).  
Claims 13, and 19 recite limitations that are similar to limitations in claim 6, and are rejected for the same reason.
Claim 7 is rejected for the reasons set forth hereinabove for claim 6 and furthermore teaches Worden the contract interface further comprises: a rules function to indicate a set of rules based on an input rule parameter, wherein the set of actions are performed in response to the set of rules being met based on the transaction object (para.[0702]: mapping rules).  
Claims 14, and 20 recite limitations that are similar to limitations in claim 7, and are rejected for the same reason.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU NGUYET T LE whose telephone number is (571)270-1093.  The examiner can normally be reached on Monday-Friday 8-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





05/08/2021
/THU NGUYET T LE/           Primary Examiner, Art Unit 2162